Exhibit EMPLOYMENT AGREEMENT Employment Agreement ("Agreement") made and entered into as of May 27, 2008 by and between FindItAll, Inc., a Nevada corporation with offices at 41 Owatonna Street, Haworth, New Jersey 07641 (the "Company"), and Corie Weisblum, an individual residing at 41 Owatonna Street, Haworth, New Jersey 07641 (the "Executive"). The Executive is being employed by the Company as President, Treasurer and Secretary.The parties desire to enter into an employment agreement and to set forth herein the terms and conditions of the Executive's continued employment by the Company and its subsidiaries. NOW, THEREFORE, in consideration of the mutual covenants and agreements set forth herein and the mutual benefits to be derived here from, the Company and the Executive agree as follows: 1.
